Citation Nr: 0024097	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  93-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from October 12, 1990?


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1983.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted service connection and assigned a 10 percent 
disability evaluation for PTSD, effective from October 12, 
1990.  By a February 1992 rating action, the RO assigned a 
temporary total rating for PTSD, pursuant to 38 C.F.R. 
§ 4.29, from June 5, 1991 to July 31, 1991, after which a 10 
percent rating was assigned.  

The veteran initiated the present appeal by submitting a 
notice of disagreement in May 1992.  The Board reviewed the 
appeal in March 1995 and remanded the case for further 
development.  By a July 1995 rating decision, the RO 
increased the rating for PTSD to 30 percent, effective from 
October 12, 1990.  

The case was returned to the Board in October 1996, at which 
time the issues before the Board were entitlement to an 
increased rating for PTSD and whether the veteran's 
disability compensation is subject to recoupment of 
separation pay which he received at discharge from service.  
The Board denied the claim for increase and determined that 
the veteran's disability compensation was subject to 
recoupment.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter, the 
Court).

In a September 1997 Order, the Court granted a Joint Motion 
for Remand, vacating the October 1996 Board decision in part, 
and remanding the issue of entitlement to an increased rating 
for PTSD to the Board.  The parties agreed that the Board's 
decision regarding the recoupment question should be 
affirmed.

The Board remanded the case for additional development in 
April 1998, at which time it was noted that denial of the 
recoupment claim was final.

In a January 1999 rating decision, the RO increased the 
rating for PTSD to the current level of 70 percent, effective 
from November 7, 1996.  In a July 1999 decision, the Board 
denied the veteran's claim for a rating in excess of 30 
percent prior to November 7, 1996 and denied a claim for a 
rating in excess of 70 percent, from November 7, 1996.

The veteran again appealed to the Court.  In a December 1999 
Order, the Court granted a second Joint Motion for Remand, 
vacating the July 1999 Board decision and remanding the issue 
of increased rating to the Board.  The case has been returned 
to the Board.


FINDINGS OF FACT

1.  The rating criteria for evaluating psychiatric 
disabilities was changed during the course of this appeal.  
Neither version of the criteria is more favorable to the 
veteran. 

2.  During the period from October 12, 1990, to May 26, 1998, 
more than definite social and industrial impairment was not 
clinically demonstrated, nor is there competent evidence of 
occupational and social impairment with more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 

3.  During the period from May 27, to May 31, 1998, the 
veteran's PTSD was manifested by severe social and industrial 
impairment, and by occupational and social impairment with 
deficiencies in most areas.  

4.  Since June 1, 1998, the manifestations of the veteran's 
PTSD have resulted in total industrial or occupational 
impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for the period October 12, 1990, to May 26, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).   

2.  The schedular criteria for a 70 percent evaluation for 
PTSD have been met for the period from May 27, to May 31, 
1998.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 
4.129, 4.130, 4.132, Diagnostic Code 9411; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.   

4.  The schedular criteria for a 100 percent evaluation for 
PTSD have been met for the period from June 1, 1998, to the 
present.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 
4.129, 4.130, 4.132, Diagnostic Code 9411; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service personnel records reveal that the veteran served in 
combat in Vietnam and his awards included three Bronze Stars 
with the combat "V" device, the Purple Heart and the Combat 
Infantryman Badge.  He filed his original claim of service 
connection for PTSD in April 1991.  

Medical evidence of record includes a VA mental health 
evaluation, dated October 12, 1990, which noted that the 
veteran had been referred because of "apparent symptoms of 
PTSD."  The veteran's military history was reviewed and his 
combat experience was noted.  The veteran admitted to 
consuming approximately one six-pack of beer daily of the 
past 20 years.  He admitted to having a host of depressed 
feelings about his service in Vietnam because it was "the 
best time of his life."  The impression was rule out 
symptoms of PTSD and it was recommended that the veteran 
undergo further screening and evaluation.  

The report of a January 1991 psychological evaluation 
included a review of the veteran's VA medical record, an 
interview with the veteran and administration of diagnostic 
testing.  It was noted that the veteran used an 
underreporting of psychopathology response set when taking 
certain diagnostic tests, which suggested that he also used 
that response set during the interview and when undergoing 
additional testing.  It was the evaluating psychologist's 
impression that the available data suggested that the veteran 
had, among other diagnoses, PTSD, dysthymia, alcohol 
dependence and dependent, immature personality traits. 

A February 1991 chart extract noted that the veteran had been 
seen that day and "evaluated partially."  The plan was to 
conduct further evaluation for PTSD.  

A May 1991 VA hospital discharge summary noted that the 
veteran had been admitted in April 1991 and treated for 
alcohol dependence.  PTSD was noted as a secondary diagnosis.

The veteran was admitted to a VA Combat Stress Recovery 
Program in June 1991, presenting with complaints of sleep 
disturbance, nightmares, intrusive thoughts, psychic numbing, 
and survival guilt.  It was noted that, as the program 
progressed, the veteran appeared to gain in self esteem and 
appeared less depressed.  Upon discharge in July 1991, the 
veteran expressed eagerness to return to work and get on with 
his life.  The discharge diagnoses were chronic PTSD, and 
alcohol dependence, in remission. 

The report of a VA Social Survey conducted in August 1991 
included a detailed review of the veteran's military and 
post-service history.  It was the interviewer's opinion that, 
due to severe combat experiences and traumatic events during 
service, the veteran suffered acute reactions to those 
exposures. 

During a VA psychiatric examination conducted in September 
1991, the veteran complained of having post-traumatic stress 
symptoms, including reliving the war, nightmares and startle 
reaction.  Secondary to these symptoms he related personal 
problems, including a divorce three or four years before, and 
being unable to see his family.  He denied any significant 
depressive or psychotic symptoms.  It was noted that he had 
been in an alcohol rehabilitation program in April 1991, and 
a PTSD program in June 1991.  On mental status examination, 
the veteran was cooperative, very coherent, relevant, with no 
delusions or hallucinations.  His mood was quite depressed 
but his affect was appropriate to his mood.  He evidenced no 
thoughts of hopelessness or no suicidal ideation.  He was 
oriented as to time, place and person.  He had normal 
cognition, and insight and judgment were good.  The veteran 
was diagnosed with alcohol dependence in remission and PTSD.  
The examiner opined that continued care for alcoholism was 
needed as this was "the main reason" the appellant "got 
into trouble."  

In the November 1991 rating action presently on appeal, the 
RO granted service connection and assigned a 10 percent 
rating, effective from October 12, 1990.  As noted above, in 
February 1992, the RO granted a temporary total rating under 
the provisions of 38 C.F.R. § 4.29 (1991) for the 
hospitalization of June 5 to July 24, 1991.  Thereafter, a 10 
percent rating was effective from August 1, 1991.

VA treatment records dated from July 1993 to January 1995 
detail the veteran's complaints referable to PTSD symptoms.  
In July 1993, he was noted to appear calmer and in good 
contact; symptoms included intrusive thoughts, tendency to 
isolate, guilt and remorse.  In September 1993, the veteran 
was noted to have a new job which paid more, but required 
more responsibility and longer work hours.  He planned to 
test himself over the next several months.  His complaints 
included intrusive thoughts, anxiety and lack of self esteem.

In December 1993, accompanied by his fiancée, the veteran 
reported indulging in drinking because of pressure at work.  
In January 1994, he was noted to be in better contact and 
displayed better mood.  The veteran acknowledged being more 
comfortable because of less pressure at work and his ability 
to remain sober.  He reported occasional nightmares and guilt 
feelings about war experiences.  In March 1994, the veteran 
acknowledged feeling more comfortable with an increase in 
medication; he continued to work and in his words, "I have 
learned to enjoy it so I'm not stressed out."  His symptoms 
of PTSD were noted to be in better control given cognitive 
psychotherapy with good, positive response.  A May 1994 chart 
entry noted the veteran's concern about his job because of a 
recent promotion; he felt more irritable and anxious.  In 
July 1994, the veteran was anxious and admitted to having 
experienced periods of exaggerated startle response.  He 
reported that he worked hard and is able to accomplish all of 
his responsibilities with his employment.  He was recently 
married, but reported that he and his wife argued.  In 
September 1994, the veteran acknowledged feeling better, but 
was noted to be on increased medication.  In November 1994, 
it was noted that the veteran was adjusting to his 
employment.  He complained of occasional guilt and 
flashbacks.  A December 1994 chart entry recorded the 
veteran's acknowledgment of dreams of Vietnam.  He was noted 
to be enjoying his job and his relationship with his wife.  
"All in all, he seem[ed] to maintain a fairly good control 
of his PTSD."  Symptoms reported in January 1995 included 
guilt and anger.

The veteran presented to an April 1995 VA examination with 
complaints of nightmares, feelings of guilt, being startled 
by loud noises and lack of concentration.  It was noted that 
the veteran had been working at the same job since November 
1992, not missing any work despite the fact that the work 
itself was overwhelming.  The examiner noted that the veteran 
reportedly had experienced lack of concentration and some 
problems with his supervisor.  The veteran denied any 
suicidal ideation.  The examiner noted no evidence of 
psychosis or any other problems.  On examination, the veteran 
was described as pleasant, cooperative and "very eloquent" 
in his presentation, both verbal and nonverbal.  He was 
command and goal directed.  His mood was depressed and 
inappropriate in thought content.  He had no hallucinations 
or delusions.  He was oriented to time, place and person.  He 
had normal cognitive functions, good insight and judgment.  
The assessments included PTSD, dysthymic disorder.  The 
examiner assigned a Global Assessment of Function (GAF) score 
of 70 on Axis V.  The examiner further noted that the veteran 
was working, missing hardly any work time, but still socially 
and even vocationally he was not progressing as much as he 
hoped.  It was recommended that the veteran continue 
treatment.

Subsequent VA treatment records note the veteran's complaints 
and the effects on his personal relationships.  In April 
1995, the veteran was noted to be fatigued and complained of 
periods of intrusive thoughts and flashbacks about Vietnam.  
He admitted to working hard and indicated that his job was a 
challenge because he dealt with homeless people.  A May 1995 
chart entry noted that the veteran's work responsibilities 
were quite strong and he came home exhausted.  

The veteran appeared at a personal hearing at the RO in 
October 1995 and testified regarding his PTSD symptomatology 
and treatment, and resultant social and industrial 
impairment.  He testified that he continued to have problems 
at home and work.  The veteran reported nightmares and sleep 
difficulties.  He further testified that he had lost very 
little time from work, but he found he found it difficult to 
concentrate at work.

Additional treatment records dated from January 1996 to 
August 1998 include an October 1996 chart extract which noted 
the veteran's report that he was feeling better.  He 
continued to work "under pressure," but was able to control 
his anxiety and stress related situations.  A November 13, 
1997 chart entry noted that the veteran complained of being 
under stress at work and requested medication to reduce 
tension.  The veteran's depression was noted to remain in 
remission, with episodic reactive anxiety.  It was further 
noted that the veteran continued to work, but felt very 
nervous and anxious most of the time.  

The veteran was afforded a VA examination on May 27, 1998, at 
which time the examiner noted that, although neither the 
claims folder nor the hospital records were available for 
review, the veteran was considered a valuable and reliable 
historian.  The examiner recorded the veteran's pertinent 
history, noting his service experiences and post-service 
employment history.  The veteran's current problems involved 
missing more work over the past year, which was reportedly 
very uncommon for him.  He admitted that he had been bothered 
by increasing PTSD symptomatology, including increasing 
suicidal thoughts and concentration problems.  He endorsed 
symptoms of olfactory hallucinations.  The veteran admitted 
that he had tended to minimize his feelings for many years.  
He reported difficulties in his relationship with his wife.  
The examiner noted that the overall theme of the veteran's 
complaints was of survival guilt related directly to his 
Vietnam experience.  The veteran admitted that he was always 
"troop oriented" which he felt led to his failure to get a 
promotion during service and resulted in ongoing bitterness 
in his life.  It was further noted that he had suffered much 
disappointment from his intolerance to authority figures and 
the examiner observed that it appeared that the veteran's 
PTSD had impaired his capacity to constructively deal with 
supervisors at work, which had led to numerous job losses and 
subsequent financial an personal disappointment. 

On mental status examination, the veteran was noted to have 
good eye contact.  He was attentive to the interviewer and 
serious throughout the interview, although he did not break 
down into any crying episodes.  He was alert and oriented to 
person, place and time.  He showed no severe motor 
retardation.  His speech was well articulated and of normal 
volume.  His mood was sad and depressed (despite being on 
medication), although he openly admitted that he "puts on a 
good front."  His affect was constricted and he was quite 
concerned about his current stressors.  He denied actual 
suicide attempts in the past, but did admit to occasional 
suicidal ideation over the past year.  He did not have any 
active suicidal or homicidal thoughts.  He admitted to 
frequent olfactory hallucinations of his combat experiences 
and admitted that he thought about his Vietnam experiences 
numerous times each day.  The diagnoses included chronic, 
severe PTSD, with increasing symptomatology over the past 
year due to increasing stressors.  Current stressors were 
noted to include increasing suicidal thoughts and olfactory 
hallucinations, current threatened job loss due to the effect 
of his increased symptoms and current marital problems.  The 
examiner assigned a GAF score of 50.  The examiner commented 
that it appeared that PTSD had been a major complication in 
the veteran's life and had continued to become increasingly 
intense for the past year, currently threatening his 
employment situation and marriage.  The veteran's increasing 
suicidal ideation appeared to be in need of more intensive 
psychiatric treatment and appeared to be directly related to 
the psychic numbing and chronic frustration that had been a 
part of the veteran's PTSD. 

A VA chart extract dated June 1, 1998, noted that the veteran 
continued to have difficulty with the assignment of a 
priority to his life activities.  He reportedly only found 
relief when he was in a location dedicated to honoring the 
military.  The relief is short-lived however, as being in 
that environment caused the exacerbation of PTSD symptoms, 
including strong feelings of guilt and brief hallucinations 
about his own combat experiences.  The diagnosis was severe 
PTSD, and a GAF score of 31-40 was assigned for major 
impairment in work, family relations and judgment. 

The veteran was hospitalized for four days later that month.  
The veteran was noted to work for the Veterans' Housing 
Coalition and he described severe symptoms of PTSD, of 
increasing severity since service.  He reported olfactory 
hallucinations, intrusive thoughts, feelings of guilt and 
anger.  The veteran complained of poor concentration and 
reportedly avoided any contact with men from his former 
military unit.  He had no friends, avoided crowds and was 
hyperalert when he did leave the house.  The veteran stated 
that he felt he deserved to have a short life and likely 
would have a short life because of the poor job he did while 
an officer in charge of the men who died in Vietnam.  He 
reported that he slept only four or five hours each day and 
had nightmares two to three times each week.  On mental 
status examination, the veteran was found to be depressed and 
had slight psychomotor retardation.  He had thoughts of 
suicide, but no intent.  There was no psychosis, no signs of 
dementia or delirium.  He was noted to have low self esteem, 
and feelings of hopelessness about the future.  The veteran 
described severe problems with concentration which caused him 
to leave work early on multiple occasions.  During the course 
of hospitalization, the impressions of the veteran's PTSD 
symptoms were confirmed by observation of him while on the 
unit.  He was noted to be clearly withdrawn from other 
patients on the unit, remained continually depressed and had 
difficulty sleeping.  The veteran's medication regimen was 
changed during hospitalization; however, the effect of the 
changes could not be judged at discharge.  At discharge, the 
veteran was not suicidal or homicidal.  The GAF score on 
admission and discharge was 28.  Progress notes include the 
explanation that a GAF score of 23-30 in this case represents 
suicidal ideation (no plan), unrealistic sense of justice, 
very serious vocational limitations, uses "military" 
reasoning when dealing with civilians, extreme feelings of 
guilt and depression.  

Evidence recently associated with the record includes VA 
treatment records dated in December 1999 and January 2000 and 
a report of recent hospital treatment.  The December 1999 
chart extract noted that the veteran was distressed about 
events at work; he had been arguing with his supervisor 
because he feels an obligation to advocate for the group of 
men he himself supervises.  It was noted that the veteran 
continued to have severe symptoms of PTSD, such as constant 
thoughts about Vietnam, irritability, guilt and preoccupation 
with the death of members of his unit, poor concentration and 
occasional olfactory hallucinations.  The veteran was noted 
to avoid crowds, to have no friends and to experience marital 
difficulties due to his PTSD symptoms.  He reportedly secured 
his home each night against possible danger, had nightmares 
two to three times each week and slept only three to four 
hours, with many interruptions. 

A January 2000 chart entry noted that the veteran continued 
to have severe problems at work, related to PTSD symptoms.  
He reportedly could not concentrate and thereby missed some 
parts of instructions given to him and failed to complete 
projects and then was criticized.  He reported panic attacks 
every other day, with palpitations, sweating and feeling 
flushed.  The veteran was not suicidal in intent, although he 
had chronic suicidal thought.  

The veteran was admitted to a VA PTSD Residential 
Rehabilitation Unit on March 27, 2000.  On admission, he 
complained of severe symptoms of PTSD, including sleep 
difficulties, nightmares, intrusive memories, irritability, 
inability to get along with supervisors at work, distancing 
himself from everyone, depression and anxiety.  His PTSD 
symptoms had reportedly nearly led to his being fired at 
word.  The veteran was noted to be functioning poorly at work 
because of his inability to complete all assigned work and 
receiving frequent criticism from his superior.  It was 
further noted that the veteran had a tendency to over-
advocate for his subordinates, as he had done in the military 
for his platoon.  The veteran's wife was interviewed and 
confirmed the PTSD symptoms noted herein.  The veteran was 
also noted to be withdrawn from people outside his immediate 
family, he had no friends and seldom left the house, except 
to go to work.  He had severe difficulty concentrating, 
leading to greatly decreased productivity at work.  

On mental status examination, the veteran was alert and 
cooperative.  He appeared quite depressed and complained of 
thoughts of suicide, without intent.  He complained of 
auditory hallucinations of gunfire occurring once or twice 
each year.  There were no signs of delirium or dementia.  
While hospitalized, the veteran's medications were changed, 
hoping to help with his severe sleep problems and with his 
reports of psychotic symptoms.  It also became apparent that 
the veteran was having panic attacks, at least three to four 
times a week.  The veteran had no suicidal or homicidal 
intent throughout his stay.  When the veteran completed the 
program, he stated that he was feeling much better.  He 
appeared to have improved relationship with his wife and was 
motivated to continue to work on the relationship.  At 
discharge on April 21, 2000, the GAF score was 39.  The GAF 
score assigned on admission had been 37.

In a May 2000 statement, the veteran's treating VA 
psychiatrist indicated that he had been treating the veteran 
since October 1999.  It was this psychiatrist's opinion that 
the veteran was suffering from severe PTSD, manifested by 
depressions, social withdrawal, difficulty concentrating, 
poor sleep and intrusive thoughts.  The veteran reported that 
he had been forgetting to do important elements of his job, 
such that his employer had been denied some funding.  
Although he was currently working, the psychiatrist felt "he 
shouldn't be, judging from the difficulties he has having 
with performance.  Secondly, the effect of his working is to 
worsen his PTSD symptoms." 

Numerous written statements associated with the record 
include the veteran's assertions and arguments in support of 
his claim.


II.  Analysis

The Board finds that the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When an appellant submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained, and 
that no further assistance is required to comply with 
38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the January 1999 rating decision, the RO assigned a 70 
percent rating, effective from November 7, 1996, under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), i.e., under 
the new rating criteria..  A 30 percent rating was assigned 
for the period prior to November 7, 1996.  In this regard, 
the Board points out that effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV).  61 Fed Reg. 52,700 (1996) (codified at 38 
C.F.R. § 4.125 (1999)).  The new criteria for evaluating 
psychiatric disabilities were codified at newly designated 38 
C.F.R. § 4.130.  The new rating criteria are sufficiently 
different from those in effect prior to November 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Thus, the Board will proceed to analyze the veteran's claim 
for increase under both sets of criteria to determine if one 
is more favorable to him.  See VAOGCPREC 3-2000; 65 Fed.Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.  

Under the rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation was warranted where there was a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was for consideration where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
applicable where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired; or when psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent rating was applicable where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or where 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulted in profound retreat from mature 
behavior; or where the veteran was demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  The three criteria for a 100 percent 
criteria were independent of one another and only one needed 
to be met in order to award a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

Under the revised rating criteria, a 30 percent rating is for 
assignment in cases of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Finally, a 100 percent 
evaluation is applicable where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

Based upon a review of all of the evidence of record, the 
Board finds that the veteran's PTSD warrants a 100 percent 
schedular evaluation effective from June 1, 1998.  In this 
regard, on June 1, 1998, PTSD was judged to be severely 
disabling, and his symptoms warranted a GAF score of 31-40.  
On the face of this latter finding an inference may be drawn 
that the appellant was unable to work.  See DSM-IV.  Yet, the 
record shows that the veteran heroically tried to gut it out 
and he continued to work despite his symptoms.  
Unfortunately, despite his best efforts his severe symptoms 
continued to drastically deteriorate and by June 22nd he was 
hospitalized with extreme feelings of guilt, extreme 
depression, and suicidal thoughts.  He was clearly withdrawn, 
continually depressed, and had difficulty sleeping.  
Moreover, the GAF score assigned decreased to 28, which in 
the view of DSM-IV means that he was unable to function in 
almost all areas.  Accordingly, in view of the provisions of 
38 C.F.R. § 3.400(o)(2) (1999), the Board finds that the 
veteran's PTSD was productive of total occupational 
impairment under both versions of the Code from June 1, 1998.

With respect to the rating warranted for the period from 
October 12, 1990 to May 31, 1998, the Board notes that when 
service connection was originally granted, the veteran had 
recently completed an in-patient stress recovery program and 
was eager to return to work and get on with his life.  VA 
treatment records dated from July 1993 to January 1995 
included the veteran's reports of PTSD symptomatology; 
however, he was noted to be working.  Indeed, while those 
records note complaints of increasing pressures at work as 
his job responsibilities increased, it was noted in November 
1994, that the veteran was adjusting to his employment.  
Moreover, a December 1994 notation revealed that the veteran 
was enjoying his jobs and seemed in fairly good control of 
his PTSD.  The report of the April 1995 VA examination 
revealed that the veteran continued to work despite problems 
with concentration.  In addition, the examiner assigned a GAF 
score of 70, considered indicative of some mild symptoms or 
some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

In applying both the old and revised rating criteria to the 
medical evidence dated though April 1995, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the period from October 12, 1990 through April 1995 under 
either set of criteria.  The evidence is not consistent with 
a finding of considerable industrial impairment or of 
occupational and social impairment with more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

Subsequent medical evidence reveals that the veteran's PTSD 
symptomatology increased in severity.  The question before 
the Board is at what point a rating in excess of 30 percent 
was warranted.  In October 1996, the veteran was noted to be 
feeling better and continued to work.  Although he worked 
"under pressure," the veteran was able to control his 
anxiety.  On November 13, 1997, the veteran requested 
medication to reduce tension; however, his depression was 
considered to be in remission, with episodes of reactive 
anxiety.  Thus, as of November 13, 1997, the Board does not 
find evidence sufficient to warrant a rating in excess of 30 
percent under either the old or new rating criteria.  
Although the veteran experienced difficulties coping with 
pressures at work, he continued to work full time and his 
depression was considered in remission, with only episodic 
anxiety.  The evidence does not support a finding of more 
than definite industrial impairment or occupational and 
social impairment with more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  

The report of the May 27, 1998, VA examination, however, 
shows that a 70 percent evaluation is warranted effective 
from the date of that examination.  In this respect, the 
veteran reported missing more work over the past year and 
reported symptoms included suicidal ideation and olfactory 
hallucinations.  His mood was described as sad and depressed, 
despite medication.  The examiner assigned a GAF score of 50, 
considered reflective of serious symptoms or any serious 
impairment in social, occupational or school functioning.  
The diagnosis was chronic severe PTSD.  Thus, the Board finds 
that the veteran's PTSD was of such severity at the May 27, 
1998, VA examination that the disorders warrants assignment 
of a 70 percent rating under both sets of rating criteria 
from the date of that examination.  

The Board finds, however, that the symptoms were not of such 
severity at that time as to warrant the assignment of a total 
rating under either set of criteria.  Although the veteran 
reported missing more work than was typical for him, he 
remained employed.  There was no evidence that he remained 
virtually isolated in the community.  Furthermore, while he 
reported suicidal ideation, panic attacks and difficulty in 
his relationships with his wife and supervisors, there is no 
evidence of such symptoms as gross impairment in thought 
processes or communication, persistent danger of hurting self 
or others or disorientation to time or place.  In fact, the 
veteran was described as attentive and articulate.  There is 
no evidence that the veteran is unable to maintain minimal 
personal hygiene.  The Board has noted the veteran's symptoms 
and the assigned GAF scores which characterize those symptoms 
as being of dramatically increasing severity, but finds that 
the 70 percent rating from May 27 to May 31, 1998, is 
recognition that industrial capabilities were severely 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (It is 
well to recall that the disability rating itself is 
recognition that industrial capabilities are impaired.)  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent that the 
benefit sought on appeal has been allowed in part, the 
preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also acknowledges that the December 1999 Joint 
Motion for Remand refers to the need for reasons and bases 
discussing the differences between May and June 1996 (sic) 
GAF scores.  A careful review of the claims folder does not 
reveal that any examiner offered a GAF score in either 
referenced month.  Moreover, as the Joint Motion makes 
specific reference to page 14 of the Board's January 1999 
decision which discussed 1998 findings, the Board concludes 
that the "1996" reference is a typographic error.  To the 
extent that the Motion called for a discussion of the 1998 
scores, the Board finds that the aforementioned discussion is 
sufficient.

Finally, the Board notes that the RO in a January 1999 rating 
decision assigned a 70 percent evaluation effective from 
November 7, 1996, and that this decision does not grant a 70 
percent evaluation prior to May 27, 1998.  As the discussion 
above reveals the Board finds absolutely no basis for a 70 
percent evaluation prior to May 27, 1998, and certainly there 
is no clinical evidence that PTSD was 70 percent disabling on 
November 7, 1996.  As this case must be reviewed under the 
standards announced in Fenderson, and as a staged rating is 
not clinically warranted prior to May 27, 1998, the Board 
finds that its foregoing decision is consistent with the 
evidence of record and any finding of the RO to the contrary 
is hereby superceded.  See 38 U.S.C.A. §§ 511(a), 7104 (West 
1991).


ORDER

Assignment of a rating in excess of 30 percent for PTSD from 
October 12, 1990 to May 26, 1998, is denied.  

A 70 percent rating for PTSD, effective from May 27, 1998, is 
granted, subject to the applicable criteria governing payment 
of monetary benefits.  A 100 percent rating for PTSD, 
effective from June 1, 1998, is granted, subject to the 
applicable criteria governing payment of monetary benefits.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

